                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

LATOYA BOGAN,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      Case No. 5:19-cv-379
                                                 )
DIRECT ENERGY, LP,                               )
                                                 )
       Defendant.                                )

                                 NOTICE OF SETTLEMENT

       Plaintiff, LATOYA BOGAN, (“Plaintiff”), through her attorney, Hormozdi Law Firm,

LLC, informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.



   DATED: September 25, 2019                  Respectfully submitted,
                                              HORMOZDI LAW FIRM, LLC

                                      By: /s/ Shireen Hormozdi
                                             Shireen Hormozdi
                                             Hormozdi Law Firm, LLC
                                             1770 Indian Trail Lilburn Road, Suite 175
                                             Norcross, GA 30093
                                             Tel: 678-395-7795
                                             Fax: 866-929-2434
                                             shireen@agrusslawfirm.com
                                             shireen@norcrosslawfirm.com
                                             Attorney for Plaintiff




            Case 5:19-cv-00379-D Document 6 Filed 09/25/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On September 25, 2019, I electronically filed the Notice of Settlement with the Clerk of
the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of
Settlement to Defense Counsel, Molly McGinley, at Molly.McGinley@klgates.com.

                                           By: /s/_Shireen Hormozdi ______      ___
                                                   Shireen Hormozdi




           Case 5:19-cv-00379-D Document 6 Filed 09/25/19 Page 2 of 2
